Exhibit 10.2

2012 Long-Term Incentive Plan

The Board of Directors of Acadia Healthcare Company, Inc. (the “Company”)
approved the 2012 Long-Term Incentive Plan providing for equity awards in the
form of stock options, restricted stock and restricted stock units (“RSUs”) to
executive officers and other key employees for the 2012 fiscal year. Pursuant to
the 2012 Plan, the executive officers received the following equity grants
effective March 19, 2012:

 

Executive

   Performance
Vesting RSUs      Time Vesting
Restricted Stock      Time Vesting
Stock Options  

Joey A. Jacobs

     23,271         23,271         73,254   

Trey Carter

     8,214         8,214         25,858   

Brent Turner

     9,643         9,643         30,355   

Ronald M. Fincher

     9,643         9,643         30,355   

Jack E. Polson

     9,643         9,643         30,355   

Christopher L. Howard

     8,214         8,214         25,858   

Total

     68,628         68,628         216,036   

The time vesting stock options listed above are exercisable at $15.96 per share,
the closing price of the Company’s common stock on the date of grant, have a
term of 10 years and vest 25% per year on the four successive anniversary dates
of the date of grant.

The time vesting restricted stock listed above vests 25% per year on the four
successive anniversary dates of the date of grant.

The performance vesting RSUs listed above vest in three annual installments on
March 19, 2013, March 19, 2014 and March 19, 2015 upon the achievement of
specified performance targets related to the Company’s adjusted earnings per
share (“EPS”) for 2012, 2013 and 2014, respectively. The exact number of RSUs
that will vest ranges from 0 to 200% of the target number of shares set forth in
the table above in accordance with a formula based on the Company’s EPS. None of
the performance vesting RSUs will vest for performance below specified threshold
levels.

Following the end of the each fiscal year, the Compensation Committee (or the
Board) will determine whether and the extent to which the EPS targets were met
and the RSUs will vest as described above or be forfeited. The named executive
officers must be actively employed by the Company at the time the restricted
stock and RSUs vest in order for the restricted stock and RSUs to vest.